Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Smirnov (US 2013/0037112).

Smirnov discloses:
1. A fluid control apparatus comprising: 
a control valve (140) that is provided on a flow path (115) and whose opening degree is changed in accordance with an applied voltage (180); 
a fluid sensor (123) that measures a flow rate or a pressure of a fluid flowing through the flow path; 
a voltage generation circuit (the portion of 170 which creates voltage 180) that outputs a voltage according to an input voltage command (186) to the control valve; and 
a valve controller (the portion of 170 which performs the described calculations) that controls the control valve so as to reduce a deviation between a measured amount measured by the fluid sensor and a set amount (i.e., the “closed-loop control”, e.g., para. 0037), 
wherein the valve controller includes: 
an initial driving voltage setting unit (182) that inputs a voltage command for setting an initial driving voltage to be applied to the control valve to the voltage generation circuit in a case where the control valve is changed from a fully closed state to a predetermined opening degree (e.g., para. 0025); and 
a drive history storage unit that stores therein drive history information of the control valve (e.g., FIG 6, steps 608, 610; para. 0040, 0052), and 
the initial driving voltage setting unit changes a value of the initial driving voltage in accordance with the drive history information (e.g. FIG 6, step 612).
7. The fluid control apparatus according to claim 1, wherein
the valve controller further includes:
a feedback control unit that calculates a voltage command to be input to the voltage generation circuit based on a deviation between the set amount and the measured amount (i.e., the “closed-loop control”, e.g., para. 0037); and the voltage command calculated by the feedback control unit is input to the voltage generation circuit after the initial driving voltage is input to the control valve (i.e., the closed-loop control must inherently occur after the “starting control signal”). 

8. The fluid control apparatus according to claim 1, wherein
the control valve is configured such that an upper limit value of a voltage that can be output is changed in accordance with a usage environment temperature of the control valve (see FIG 8 and para. 0049, 0050, 0058, 0059).
9. The fluid control apparatus according to claim 1, wherein
the valve controller further includes a temperature correction unit that corrects the initial driving voltage in accordance with a usage environment temperature of the control valve (para. 0059).
Regarding claims 10 and 11, the method steps and functioning of the recording medium would necessarily be performed during the normal and usual operation of Smirnov.  The method steps are considered to clearly correspond to operation of the structural and functional elements recited in the apparatus claims and mapped in the rejections above.  Further regarding the recording medium of claim 11, see para. 0019 and the Abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov alone.
It may be determined that Smirnov does not disclose the feedback control to be performed after the initial driving voltage.  However it was well-known in the art at the time of filing to use a feedback control loop after an initial driving voltage in order to realize a given setpoint, and it would have been obvious to use feedback control after Smirnov’s initial driving voltage in order to realize Smirnov’s set point.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,361,164 Sakakibara discloses adding a predetermined value to a control signal of a valve when the valve starts to move.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/22/22